Attorneys at Law


Elizabeth K. McManus
t 212.351.4938
f 212.878.8600
EMcmanus@ebglaw.com

                                                                           January 15, 2021

    VIA ECF

    The Honorable Peggy Kuo
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201


              Re: Rivera v. JPMorgan Chase
                  Civil No. 16-cv-329

    Dear Judge Kuo:

            We represent defendant JPMorgan Chase & Co. in the above-referenced matter. We write
    to respectfully request that the Court extend the parties’ time to file a Stipulation of Dismissal an
    additional forty-five days - until March 4, 2021, as the parties are still finalizing a few terms of an
    appropriate settlement agreement and also need additional time to permit certain statutory waiting
    periods to be completed.

            We make this request with the consent of Plaintiff Erick Rivera, through his counsel, Corey
    Stark, Esq.

              Thank you for your consideration.

                                                                           Respectfully,


                                                                           /s/Elizabeth K. McManus
                                                                           Elizabeth K. McManus




    cc:       Corey Stark, Esq. (via email)




             Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com

Firm:51989892v1
